Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 (amended):
Claim 1 is now directed to:

    PNG
    media_image1.png
    287
    896
    media_image1.png
    Greyscale

The substrate can be electrically conductive, high surface area carbon black.
The composite metallic or metal oxide nanoparticles supported by the substrate can comprise nanoparticles comprising zero valent iron and nickel.
The amphiphilic or hydrophilic component can be polypyrrolidone.

Claim Rejections - Lack of Novelty 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1-2, 4, 6, 8-13, 15-20, 28, 34, 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180221850 to Pradeep.
US 20180221850 to Pradeep describes an adsorbent for remediation of heavy metal-laden wastewater, the adsorbent comprising:
Substrate [0066], e.g., silica, alumina, zeolites, activated carbon, or a combination thereof, to which is bonded a nanocomposite comprising a metal selected from a group of metals including iron and an oxide of a metal selected from a group of metals including nickel [0061],1 by means of a polymeric binding agent, e.g., chitosan comprising PVP [0066]. 
Per claim 2, Pradeep discloses that the substrate particles of the adsorbent are “micrometers in size” [0087].
	Per claim 4, the supporting material or substrate can be a porous block (Pradeep [0068] - [0069]).
	Per claim 6, Pradeep describes nanocomposites comprising “metal/metal oxide.”   By definition, a “metal” (distinguished from a “metal oxide”) has an oxidation state of 0. 
	Per claim 15, the chitosan/PVP binding agent inherently coat at least a sufficient portion of both the supporting material and the nanoparticles to effect binding of the two 
	Per claims 28, 34, Pradeep describes a liquid phase preparatory method for making the silica-supported metal/metal oxide nanocomposite adsorbent comprising a binding agent comprising PVP [0074] – [0075]. 
	Per claim 39, a binding agent necessarily lies between at least a portion of the two or more elements bound together by the agent.  In this case, the elements are the supporting material, e.g., silica, and the metal/metal oxide nanoparticles.

	Note:  Per claims 3, 5, 21 (not rejected over art), while some activated carbons are highly electrically conductive, other activated carbons are not highly electrically conductive. 2

Rejections Based on Prior Art - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 10, 11, 14, 29 are rejected under 35 U.S.C. 103 as being obvious over US 20180221850 to Pradeep, as applied to claim 1 above, further in view of US 20140162868 to Greenlee.  Greenlee suggests stabilizing Pradeep’s nanoparticle solutions during preparation with a phosphonic acid-based stabilizer.  To the extent that Pradeep does not describe a core-shell architecture, Greenlee suggests modifying Pradeep’s particles to one having a core-shell architecture.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190345050 to Lead in view of USP 10316313 to Corgie.
US 20190345050 to Lead describes a nanoparticle consisting of a core of metal oxides, e.g., iron oxide and nickel oxide [0030] and a core of PVP polymer [0039].  Attachment of these nanoparticles to a substrate or supporting material is not disclosed.
Like Lead, USP 10316313 to Corgie is also directed to treating contaminated water, e.g., removing aromatic contaminants from water (col 2 line 40).  The publication describes clusters / aggregates / agglomerates (col 8 line 66) of nanoparticles, the nanoparticles comprising zero valent iron and zero valent nickel or iron oxide and nickel oxide (paragraph bridging col 9 and 10).  Accordingly, a nanoparticle having an iron compound, e.g., iron oxide, and nickel oxide, is disclosed.   Moreover, the core of the 

Rejections not Based on Prior Art – §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The doctrine of claim differentiation holds that no two claims in a patent have the same scope.  It is unclear whether, and specifically in what respect, the scope of claims 7 and 14 are different.

Rejections not Based on Prior Art – §112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends:  Claim 12 recites no more than a limitation of the claim from which it depends, i.e., claim 1.  Applicant may cancel claim 12, further narrow claim 12, broaden claim 1, or present a sufficient showing that dependent claim 12 complies with the statutory requirement.

Art Cited of Interest
US 20180117185 to Cheng describes a composite nanoparticle comprising a metal core comprising a core-shell of Fe(0)@Fe3O4 (Cheng at cl 6, [0056]), and an outer polymeric shell comprising PVP (Cheng at cl 1).  It was known that in Fe3O4 (considered FeO and Fe2O3), the oxidation state of the iron is 2+ and 3+, i.e., Fe(II) and Fe(III). 
US 20160160207 to Dominguez Vera describes an MRI contrast agent comprising a bacterium substrate to which a nanoparticle is surface-bound (claim 41).  The nanoparticle comprises a combination of nickel (claim 42) and one additional metal, teaches away from coating the metal nanoparticles with polymer, as at [0064]:

    PNG
    media_image3.png
    145
    493
    media_image3.png
    Greyscale

	US 2016/0051708 to Lee describes a nanoparticle MRI diagnostic / imaging / contrast agent comprising a combination of iron oxide and nickel oxide and a PVP polymer layer.  The reference does not describe a combination of ZVI and Ni.
			
    PNG
    media_image4.png
    624
    934
    media_image4.png
    Greyscale

	US 20110104072 to Bales discusses hydrophilicity of polymer-modified nanoparticle imaging / contrasting / diagnostic agents.

Pending Claims Not Rejected Over Prior Art 
	Objection is made to claims 3, 5, 21 for dependence on a rejected base claim, but would be allowable if presented in independent form and amended to overcome any applicable §112 rejections (if any are noted above).

Applicant’s Arguments Considered
Applicant’s arguments with respect to claims 1, 16, 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Action is Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later 


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Pradeep:
        
    PNG
    media_image2.png
    161
    483
    media_image2.png
    Greyscale

        2 USP 2275281 to Berl at page 1 right column at lines 20-25.